DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Na (US 2018/0113531 A1, Published April 26, 2018) in view of Lee (US 2018/0107315 A1, Published April 19, 2018).
As to claim 1, Na discloses a display device comprising: 
a display panel in which a plurality of data lines and a plurality of gate lines are disposed and a plurality of subpixels are arrayed (Na at Figs. 1-2, data lines DL and scan lines SCL); 
a data driver configured to supply a video data signal including a first signal segment and a second signal segment… to each of the plurality of data lines (Na at Fig. 7, Display Period and Touch Period; Fig. 8, display driving circuit 120 including data-driving circuit 122 and touch driving circuit 124; ¶ [0013], [0092]), and 
receive one touch response signal from the data lines DL1, DL2, DL3, and DL4, thereby generating a single touch-sensing signal, for example, a touch value or capacitance variation.”); and 
a touch controller configured to detect a touch or determine touch coordinates in accordance with the readout data (Na at Figs. 1, 5, 6). 
Na does not disclose maintaining a predetermined voltage difference.
However, Lee does disclose maintaining a predetermined voltage difference (Lee at Fig. 5, data line DL; ¶ [0124]-[0126]).
Na discloses a base touch display device upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Na for the predictable result of providing high speed image display and high speed touch sensing (Lee at ¶ [0011]).
As to claim 2, the combination of Na and Lee discloses the display device according to claim 1, wherein, even in a case in which a voltage value of each of the first signal segment and the second signal segment supplied to each of the plurality of data lines changes, the voltage difference between the first signal segment and the second signal segment is maintained to be constant (Lee at Fig. 5, VLFD is ostensibly constant). 
As to claim 3, the combination of Na and Lee discloses the display device according to claim 1, wherein, during a period in which a gate signal having a turn-on voltage level is sequentially supplied to each of m number of gate lines among the plurality of gate lines, where the m is a natural number equal to or greater than 2 (Na at Figs. 3-5, in particular)
the data driver outputs the readout data regarding a single touch sensor block, based on sensing signals sensed through each of n number of data lines among the plurality of subpixels, respectively, where the n is a natural number equal to or greater than 2 (Na at Figs. 3-5, in particular), 
the single touch sensor block corresponding to subpixels defined by the m number of gate lines and the n number of data lines, among the plurality of subpixels (Na at Figs. 3-5, in particular). 
As to claim 8, the combination of Na and Lee discloses the display device according to claim 3, wherein the gate signal includes a segment, a voltage level of which changes by an amplitude corresponding to the voltage difference between the first signal segment and the second signal segment of the video data signal (Lee at Fig. 5, gate line GL). 
Na discloses a base touch display device upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Na for the predictable result of providing high speed image display and high speed touch sensing (Lee at ¶ [0011]).
As to claim 14, the combination of Na and Lee discloses the display device according to claim 1, wherein the video data signal includes a first video data signal supplied to a first data line among the plurality of data lines and a second video data signal supplied to a second data line among the plurality of data lines (Lee at Figs. 3, 5, data lines DL), and 
wherein a voltage difference between the first signal segment and the second signal segment of the first video data signal Vdata1 and a voltage difference between the first signal segment and the second signal segment of the second video data signal are same or correspond to each other (Lee at Figs. 3, 5). 
Na discloses a base touch display device upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Na for the predictable result of providing high speed image display and high speed touch sensing (Lee at ¶ [0011]).
Claims 5 are rejected under 35 U.S.C. 103 as being unpatentable over Na and Lee as applied to claim 1 above, and further in view of Gwon (US 2018/0059855 A1, Published  March 1, 2018).
As to claim 5, the combination of Na and Lee discloses the display device according to claim 1, wherein each of the plurality of subpixels includes: 
an emitting device; a driving transistor configured to drive the emitting device and including a first node, a second node, and a third node; a first transistor electrically 
The combination does not disclose a storage capacitor electrically connected between the first node and the second node and including a first plate and a second plate, the first plate of the storage capacitor being electrically connected to the first node of the driving transistor, and the second plate being electrically connected to the second node of the driving transistor. 
However, Gwon does disclose a storage capacitor electrically connected between the first node and the second node and including a first plate and a second plate, the first plate of the storage capacitor being electrically connected to the first node of the driving transistor, and the second plate being electrically connected to the second node of the driving transistor (Gwon at Fig. 19 storage capacitor C1).
The combination of Na and Lee discloses a base touch display device upon which the claimed invention is an improvement.  Gwon discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Gwon to that of the combination of Na and Lee for the predictable result of providing a display panel with built in touchscreen that is able to reduce the number of pads required (Gwon at ¶ [0017]).
Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Na and Lee as applied to claim 1 above, and further in view of Kodate (US 2004/0004606 A1, Published January 8, 2004).
As to claim 7, the combination of Na and Lee discloses the display device according to claim 1.
The combination does not disclose a plurality of shield lines present corresponding to the plurality of data lines to shield the plurality of data lines and surrounding conductors located around the plurality of data lines from each other, wherein the data driver supplies a shield driving signal to each of the plurality of shield lines, the shield driving signal corresponding to the video data signal supplied to a corresponding data line among the plurality of data lines. 
However, Kodate does disclose a plurality of shield lines present corresponding to the plurality of data lines to shield the plurality of data lines and surrounding conductors located around the plurality of data lines from each other (Kodate at Fig. 11, shield line 16 surrounds data line 9),
wherein the data driver supplies a shield driving signal to each of the plurality of shield lines, the shield driving signal corresponding to the video data signal supplied to a corresponding data line among the plurality of data lines (Kodate at ¶ [0079] discloses “According to still another aspect of the present invention, there is an effect that it is possible to prevent degradation of the image definition attributable to a difference between the effective potential of the electrostatic shielding layer and the effective potential of the pixel electrode, by setting the potential of the electrostatic shielding layer to substantially equivalent to the center value of the potential of the pixel electrode”).
 The combination of Na and Lee discloses a base display device upon which the claimed invention is an improvement.  Kodate discloses a comparable base display .
Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Na and Lee as applied to claim 1 above, and further in view of Lee2 (US 2018/0089487 A1, Published March 29, 2018).
As to claim 9, the combination of Na and Lee discloses the display device according to claim 1, wherein the data driver includes a simultaneous driving circuit driving the plurality of data lines for display driving and sensing the plurality of data lines for touch sensing (Na at Figs., 1, 8).
The combination does not disclose the simultaneous driving circuit includes a plurality of simultaneous driving amplifiers supplying the video data signal to the plurality of data lines, respectively, and sensing the plurality of data lines, respectively, and each of the plurality of simultaneous driving amplifiers includes:  an operation amplifier including a first input port through which the video data signal is input, a second input port connected to a data line among the plurality of data lines to output the video data signal, input through the first input port, to the data line, and an output port outputting a sensing signal sensed through the data line; and a feedback capacitor electrically connected to the second input port and the output port. 
However, Lee2 does disclose the simultaneous driving circuit includes a plurality of simultaneous driving amplifiers supplying the video data signal to the plurality of data lines, respectively, and sensing the plurality of data lines, respectively, and each of the 
The combination of Na and Lee discloses a base touch display device upon which the claimed invention is an improvement.  Lee2 discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee2 to that of the combination of Na and Lee for the predictable result of sensing a fingerprint touch (Lee2 at ¶ [0065]).
As to claim 10, the combination of Na, Lee, and Lee2 discloses the display device according to claim 9, wherein the simultaneous driving circuit further includes a plurality of output buffers supplying the video data signal to the plurality of data lines, respectively, each of the plurality of output buffers includes a buffer input port through which the video data signal is input and a buffer output port electrically connected to the data line, and the data line is electrically connected to the second input port of each of the plurality of simultaneous driving amplifiers during a first driving timing period and is electrically connected to the buffer output port of each of the plurality of output buffers during a second driving timing period after the first driving timing period (Lee2 at Fig. 3). 
The combination of Na and Lee discloses a base touch display device upon which the claimed invention is an improvement.  Lee2 discloses a comparable touch .
Claims 12, 13 rejected under 35 U.S.C. 103 as being unpatentable over Na and Lee as applied to claim 1 above, and further in view of Lee3 (US 2014/0267349 A1, Published September 18, 2014).
As to claim 12, the combination of Na and Lee discloses the display device according to claim 1.
The combination does not disclose that the display panel displays a fake video while displaying a real video, the data driver outputs the fake video data signal corresponding to the fake video as the video data signal including the first signal segment and the second signal segment having the predetermined voltage difference, and the fake video is a black video or a low-gray video. 
However, Lee3 discloses that the display panel displays a fake video while displaying a real video, the data driver outputs the fake video data signal corresponding to the fake video as the video data signal including the first signal segment and the second signal segment having the predetermined voltage difference, and the fake video is a black video or a low-gray video (Lee3 at Fig. 8, in particular; ¶ [0056]).
The combination of Na and Lee discloses a base touch display device upon which the claimed invention is an improvement.  Lee3 discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time 
As to claim 13, the combination of Na, Lee, and Lee3 discloses the display device according to claim 12, wherein the fake video data signal swings while having the first signal segment and the second signal segment having the predetermined voltage difference, at a voltage equal to or lower than a low-gray voltage (Lee at Fig. 5). 
Na discloses a base touch display device upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Na for the predictable result of providing high speed image display and high speed touch sensing (Lee at ¶ [0011]).
Claims 15, 16, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon (US 2018/0059855 A1, Published March 1, 2018) in view of Lee (US 2018/0107315 A1, Published April 19, 2018).
As to claim 15, Gwon discloses a data driver for driving a plurality of data lines disposed in a display panel, the data driver comprising: 
a latch circuit configured to store video data; a digital-to-analog converter configured to convert the video data into an analog video signal in a form of an analog voltage (Gwon at ¶ [0131] discloses “The data driving circuit DDC converts digital sub-pixel values (e.g. 8 bit values) into analog data voltages VDATA. The data driving circuit DDC can output data voltages VDATA to be supplied to data lines DL during a display 
a simultaneous driving circuit configured to supply a video data signal based on the analog video signal to each of the plurality of data lines, the video data signal including a first signal segment and a second signal segment  (Gwon at Figs. 19 an 29, in particular).     
the simultaneous driving circuit further configured to output readout data in response to signal sensing through each of the plurality of data lines to which the video data signal is supplied (Gwon at Fig. 19).1 
Gwon does not disclose maintaining a predetermined voltage difference.
However, Lee does disclose maintaining a predetermined voltage difference (Lee at Fig. 5, data line DL; ¶ [0124]-[0126]).
Gwon discloses a base touch display device upon which the claimed invention is an improvement.  Lee discloses a comparable touch display device which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Lee to that of Gwon for the predictable result of providing high speed image display and high speed touch sensing (Lee at ¶ [0011]).
As to claim 16, the combination of Gwon and Lee discloses the data driver according to claim 15, wherein, even in a case in which a voltage value of each of the first signal segment and the second signal segment supplied to each of the plurality of data lines changes, the voltage difference between the first signal segment and the 
As to claim 17, the combination of Gwon and Lee discloses the data driver according to claim 15, wherein, during a period in which a gate signal having a turn-on voltage level is sequentially supplied to each of m number of gate lines among the plurality of gate lines, where the m is a natural number equal to or greater than 2 (Gwon at Figs. 1-2, 8, 19), 
the simultaneous driving circuit outputs the readout data regarding a single touch sensor block, based on sensing signals sensed through each of n number of data lines among the plurality of data lines, respectively, where the n is a natural number equal to or greater than 2, the single touch sensor block corresponding to subpixels defined by the m number of gate lines and the n number of data lines, among the plurality of subpixels (Gwon at Figs. 1-2, 8, 19). 
As to claim 18, the combination of Gwon and Lee discloses the data driver according to claim 17, wherein the simultaneous driving circuit includes: a plurality of simultaneous driving amplifiers supplying the video data signal to the n number of data lines among the plurality of data lines, respectively (Gwon at Fig. 19; ¶ [0131]-[0132]); 
a plurality of analog-to-digital converters converting the sensing signals, sensed through the n number of data lines by the plurality of simultaneous driving amplifiers, to digital sensing values (Gwon at Fig. 19; ¶ [0131]-[0132]); and 
an integration circuit generating and outputting readout data regarding the single touch sensor block corresponding to the subpixels defined by the m number of gate 
As to claim 19, the combination of Gwon and Lee discloses the data driver according to claim 17, wherein the simultaneous driving circuit includes: a plurality of simultaneous driving amplifiers supplying the video data signal to each of the n number of data lines among the plurality of data lines; an integration circuit outputting an integrated sensing signal by integrating the sensing signals sensed through the n number of data lines among the plurality of data lines by the plurality of simultaneous driving amplifiers; and an analog-to-digital converter outputting readout data based on the integrated sensing signal, regarding the single touch sensor block corresponding to the subpixels defined by the m number of gate lines and the n number of data lines (Gwon at Figs. 1-2, 19; ¶ [0131]-[0132]). 
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gwon and Lee as applied to claim 15 above, and further in view of Kodate (US 2004/0004606 A1, Published January 8, 2004).
As to claim 20, the combination of Gwon and Lee discloses the data driver according to claim 15.
The combination does not disclose that the simultaneous driving circuit includes a shield driver electrically connected to a plurality of shield lines present corresponding to the plurality of data lines to shield the plurality of data lines and surrounding conductors located around the plurality of data lines from each other, and wherein the shield driver supplies a shield driving signal to each of the plurality of shield lines, the 
However, Kodate does disclose that the simultaneous driving circuit includes a shield driver electrically connected to a plurality of shield lines present corresponding to the plurality of data lines to shield the plurality of data lines and surrounding conductors located around the plurality of data lines from each other (Kodate at Fig. 11, shield line 16 surrounds data line 9), and 
wherein the shield driver supplies a shield driving signal to each of the plurality of shield lines, the shield driving signal corresponding to the video data signal supplied to a corresponding data line among the plurality of data lines (Kodate at ¶ [0079] discloses “According to still another aspect of the present invention, there is an effect that it is possible to prevent degradation of the image definition attributable to a difference between the effective potential of the electrostatic shielding layer and the effective potential of the pixel electrode, by setting the potential of the electrostatic shielding layer to substantially equivalent to the center value of the potential of the pixel electrode”).
 The combination of Gwon and Lee discloses a base display device upon which the claimed invention is an improvement.  Kodate discloses a comparable base display which has been improved in the same way as the claimed invention.  Hence, it would have been obvious to a person having ordinary skill in the art at the time of filing to add the teachings of Kodate to that of the combination of Gwon and Lee for the predictable result of preventing degradation of the image (Kodate at ¶ [0079]).

Allowable Subject Matter
Claims 4, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 4, none of the prior art found by the Examiner discloses the claimed aspects of wherein the single touch sensor block is an assembly of storage capacitor plates respectively being one of a first plate and a second plate of a storage capacitor included in each of the subpixels defined by the m number of gate lines and the n number of data lines. 
As to claim 6, none of the prior art found by the Examiner discloses the claimed aspects of further comprising a channel shield pattern overlapping a channel area of the driving transistor, wherein the channel shield pattern is electrically connected to the first plate of the storage capacitor. 
As to claim 11, none of the prior art found by the Examiner discloses the claimed aspects of wherein the video data signal includes the first signal segment, the second signal segment continuing from the first signal segment, and a third signal segment continuing from the second signal segment, a voltage difference between the second signal segment and the third signal segment is zero or smaller than the voltage difference between the first signal segment and the second signal segment, the first signal segment and the second signal segment of the video data signal are output to a corresponding data line among the plurality of data lines through a simultaneous driving . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
3/08/2021






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See also Na at ¶ [0097] as discussed above in claim 1.